Citation Nr: 0811647	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO. 05-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel





INTRODUCTION

The veteran had active duty from February 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran failed to report for a Board 
videoconference hearing scheduled for him in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran's current treatment records show hypertension. An 
April 2004 VA medical note suggests that the veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus. The October 2004 VA examination report of record 
does not address whether or not the veteran's service-
connected diabetes mellitus aggravates the veteran's 
hypertension.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310 (2007). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). The Board finds that a VA examination is necessary to 
determine if the veteran's service-connected diabetes 
mellitus aggravates his hypertension.





Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a VA 
examination. The claims file must be made 
available for review in connection with 
the examination and the examiner must note 
in the examination report that he/she 
reviewed the claims file. After reviewing 
the claims file, examining the veteran, 
and conducting any necessary testing, the 
examiner should opine as to whether or not 
the veteran's service-connected diabetes 
mellitus has caused or aggravated his 
hypertension. If the examiner finds that 
the veteran's service-connected diabetes 
mellitus has aggravated, but not caused, 
the hypertension, the examiner must opine 
as to the level of aggravation of 
hypertension attributable to the veteran's 
service-connected diabetes mellitus. If 
the examiner cannot provide any of the 
requested opinions without resorting to 
mere speculation, he or she should so 
state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all evidence 
received since the December 2004 Statement 
of the Case, and readjudicate the claim. 
If any benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



